DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	
Claim 27, first line: “15” has been changed to –26--;
		   final line: “their” has been changed to –its--.

Examiner’s Comment
	The above Examiner’s amendment is provided to correct obvious errors in claim dependency and grammar in claim 27 (cf., claim 31).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 15-34 are deemed to distinguish over the closest prior art to Wursche et al (US 2018/0273679 A1) and Schwab et al (J. Am. Chem. Soc. 1996, 118, 100-110).
Applicants claim a process for producing a polyalkenamer-containing composition, comprising the steps of: 

at least one organic solvent to obtain a polyalkenamer-containing product mixture, wherein the polymerization is performed in the presence of at least one metal-containing catalyst and wherein the metal is selected from rhenium, ruthenium, osmium or mixtures thereof, wherein the cycloalkene is selected from the group consisting of cyclobutene, cyclopentene, cycloheptene, cyclooctene, cyclononene, cyclodecene, cyclododecene, cycloocta-1,5-diene, 1,5-dimethylcycloocta-1,5-diene, cyclodecadiene, norbornadiene, cyclododeca-1,5,9-triene, trimethylcyclododeca-1,5,9-triene, norbornene (bicyclo[2.2.1 ]hept-2-ene), 5-(3'-cyclohexenyl)-2-norbomene, 5-ethyl-2-norbornene, 5-vinyl-2-norbornene, 5-ethylidene-2-norbornene, dicyclopentadiene and mixtures thereof,
b)  adding at least one alkyl vinyl derivative selected from alkyl vinyl ether, alkyl vinyl sulfide or mixtures thereof after the polymerization and
c)  working up the product mixture to remove the catalyst to obtain the polyalkenamer-containing composition, wherein the workup is carried out by membrane filtration in at least one organic solvent.
(Claim 15)
	Wursche et al disclose a method for producing a polyalkenamer-containing composition, comprising the steps (para [0012]-[0015]):
a) reacting at least one cycloalkene by means of ring-opening metathetic polymerization (ROMP) so as to	obtain a polyalkenamer-containing product mixture, and
b) processing the product mixture in order to remove the monomers and the oligomers of the cycloalkenes so as to obtain the polyalkenamer-containing composition, characterised in that step b) is performed by means of diafiltration.
The catalysts that may be used for ROMP are transition-metal-carbene complexes, for example. Metals from groups 4-8, such as molybdenum, tungsten, vanadium, titanium or ruthenium, may be 
	Schwab et al disclose ROMP in the presence of various Ru catalysts and discuss the influence of alkylidene groups on the activity of the catalysts. Schwab et al disclose, on pages 108-109, the production of polyoctenamers by means of a Ru catalyst, wherein the polymerization is quenched by treatment with methylene chloride containing traces of 2,6-di-tert-butyl-4-methylphenol and ethyl vinyl ether. The polymer is purified by column chromatography and precipitation.  Schwab et al is completely silent as to purification of the produced polymers by means of membrane filtration.  Furthermore, Schwab et al provide no significant motivation to select ethyl vinyl ether to quench the polymerization of Wursche et al.  Thus, one of ordinary skill in the art would not have been led to modify Wursche et al in this regard to arrive at the present invention.
Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Wursche et al or Schwab et al to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 15-34 are deemed to define allowable subject matter, and passed to issue.
 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-11-21